Title: From George Washington to Caleb Davis, 1 August 1781
From: Washington, George
To: Davis, Caleb


                        
                            sir
                            Head Quarters Dobb’s Ferry 1st Augst 1781.
                        
                        With pleasure I do myself the Honor to acknowlege the Receipt of your Favor of 5th June last—with the two
                            Cheeses & Cask of Porter, which accompanied it.
                        Will you be pleased Sir! to do me the Favor to convey to the Comonwealth of Massachusetts Bay, and to Capt.
                            Sampson, my sincere & respectfull Thanks for this generous & very acceptable Present. I have the Honor to
                            be sir Your most Obedient Servt
                        
                            Go: Washington
                        
                    